ACCEPTED
                                                                                                      12-13-00050-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 1/23/2015 5:41:12 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                                 LAW OFFICE OF
                               CHRISTIAN T. SOUZA

                                 4303 N. Central Expressway
                                                                                      FILED IN
                                    Dallas, Texas 75205
                                                                               12th COURT OF APPEALS
                           Tel. (214) 862-7462 • Fax (214) 696-0867                 TYLER, TEXAS
                                     souzalawdallas.com                        1/23/2015 5:41:12 PM
                                                                                    CATHY S. LUSK
                                                                                        Clerk
January 23, 2015

1517 West Front Street
Suite 354
Tyler, Texas 75702

RE:   Cesar Gomez v. State
      Appeal No. 12-13-00050-CR

      Notification concerning TEX. R. APP. P. 48.4

Dear Ms. Lusk:

I am writing to advise that on this date a copy of the opinion and judgment
in this case were sent, certified mail, return receipt requested, No. 7011 2000
0000 5521 2266 to Appellant at his last known address per the web site of
the Texas Department of Criminal Justice on this date. I further certify that
a letter was included in which the Appellant was advised that he has the
right to file a pro se Petition for Discretionary Review under Rule 68 within
thirty (30) days of the issuance of the judgment and opinion.

Thank you for your assistance in this matter.

                                                                      Respectfully,

                                                                      /s/ Christian T. Souza
                                                                      Christian T. Souza